Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 1 of 35




                   EXHIBIT “A”
                      Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 2 of 35
HCDistrictclerk.com                 GARCIA, AGUSTIN vs. ALLSTATE TEXAS LLOYDS                                     6/3/2019
                                    Cause: 201921070    CDI: 7 Court: 061

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                                         CURRENT PRESIDING JUDGE
File Date                   3/22/2019                                Court         061st
Case (Cause) Location                                                Address       201 CAROLINE (Floor: 9)
                                                                                   HOUSTON, TX 77002
Case (Cause) Status         Active - Civil
                                                                                   Phone:7133686070
Case (Cause) Type           Debt/Contract - Consumer/DTPA
                                                                     JudgeName     FREDERICKA PHILLIPS
Next/Last Setting Date      N/A
                                                                     Court Type    Civil
Jury Fee Paid Date          5/24/2019



ACTIVE PARTIES
Name                                                    Type                                         Post Attorney
                                                                                                     Jdgm
GARCIA, AGUSTIN                                         PLAINTIFF - CIVIL                                    BEVERLY, C
                                                                                                             BRYAN

ALLSTATE TEXAS LLOYDS                                   DEFENDANT - CIVIL                                    CAUSEY,
                                                                                                             JOHN
                                                                                                             MICHAEL

ALLSTATE TEXAS LLOYDS BY SERVING ITS                    REGISTERED AGENT
REGISTERED AGENT CT CORPORATION
     1999 BRYAN STREET SUITE 900, DALLAS, TX 75201-4284



INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date  Description                                     Order        Post Pgs Volume Filing              Person
                                                      Signed       Jdgm     /Page Attorney             Filing
5/24/2019   JURY FEE PAID (TRCP 216)                                     0
5/24/2019   ANSWER ORIGINAL PETITION                                     0        CAUSEY, JOHN         ALLSTATE TEXAS
                                                                                  MICHAEL              LLOYDS
5/24/2019   JURY FEE PAID (TRCP 216)                                     0

3/22/2019   JURY FEE PAID (TRCP 216)                                     0
3/22/2019   ORIGINAL PETITION                                            0        BEVERLY, C BRYAN GARCIA, AGUSTIN



SERVICES
Type Status              Instrument Person             Requested Issued Served Returned Received Tracking Deliver
                                                                                                          To
CITATION SERVICE    ORIGINAL            ALLSTATE       3/22/2019     3/25/2019                         73606388   MAIL TO
         ISSUED/IN PETITION             TEXAS                                                                     ATTORNEY
         POSSESSION                     LLOYDS BY
         OF SERVING                     SERVING ITS
         AGENCY                         REGISTERED
                   Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 3 of 35
                                     AGENT CT
                                     CORPORATION
     1999 BRYAN STREET SUITE 900 DALLAS TX 75201



DOCUMENTS
Number         Document                                                 Post Date         Pgs
                                                                        Jdgm
85428729       Defendant's Original Answer and Request for Disclosure        05/24/2019   5

·> 85428730    Defendant's Discovery Requests                                05/24/2019   8
84464686       Plaintiff's Original Petition                                 03/22/2019   16
         Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 4 of 35
A lb.


;_:_t CT Corporation                                                          Service of Process
                                                                              Transmittal
                                                                              05/06/2019
                                                                              CT Log Number 535435804
        TO:     LEtR Home Office Intake Unit
                Allstate Insurance Company
                3075 Sanders Rd Ste G4A
                Northbrook, IL 60062-7119


        RE:      Process Served in Texas

        FOR:    ALLSTATE TEXAS LLOYD'S, INC. (Domestic State: TX)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 AGUSTIN GARCIA, PLTF. vs. ALLSTATE TEXAS LLOYDS, DFT.
                                          Name discrepancy noted.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                    •, •
                                         Case #201921070

        NATURE OF ACTION:                 Insurance Litigation

        ON WHOM PROCESS WAS SERVED:      C T Corporation System, Dallas, TX

        DATE AND HOUR OF SERVICE:         By Certified Mail on 05/06/2019 postmarked: "Not Post Marked"

        JURISDICTION SERVED:             Texas

        APPEARANCE OR ANSWER DUE:        By 10:00 a.m. on the Monday next following the expiration of 20 days after you
                                         were served this citation and petition (Document(s) may contain additional answer
                                         dates)

        ATTORNEY(S) / SENDER(S):




        ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/13/2019, Expected Purge Date:
                                         05/18/2019

                                          Image SOP

                                          Email Notification, LEtR Home Office Intake Unit
                                          LawSOPIntakeUnitCT@allstate.com


        SIGNED:                          C T Corporation System
        ADDRESS:                         1999 Bryan Street
                                         Suite 900
                                         Dallas, TX 75201
        TELEPHONE:                       214-932-3601




                                                                               Page 1 of 1 / AZ

                                                                              Information displayed on this transmittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible for interpreting said documents and for taking
                                                                              appropriate action. Signatures on certified mail receipts
                                                                              confirm receipt of package only, not contents.
        Miri`51,11"119,:igliVrIVENNEEME.
   •           Case •4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 5 of 35
          '•



  Till"           I I I
   7016 0600 0001 1083 9334              .




Allstate TX Lloyds
c/o CT Corporation System
 999 Bryan St., Suite 900
Dallas, Tx 75201      •
                Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 6 of 35

                                            CAUSE NO. 201921070

                                            RECEIPT NO.                                               0.00         MTA
                                                                     A      A. A 1 A 1.                    TR 4 73606388

PLAINTIFF: GARCIA, AGUSTIN                                                                          In The   fist
        vs.                                                                                         jtrdicial District Court
DEFENDANT: ALLSTATE TEXAS LLOYDS                                                                    of Harris County, Texas
                                                                                                    61ST DISTRICT COURT
                                                                                                    Houston, TX
                                                         CITATION
THE STATE OF TEXAS
County of Harris




TO: ALLSTATE TEXAS LLOYDS BY SERVING ITS REGISTERED AGENT CT CORPORATION
    SYSTEM AT ITS REGISTERED ADDRESS
    1999 BRYAN STREET SUITE 900    DALLAS TX 75201 - 4284
    Attached is a copy of TLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 22nd day of March, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 am on the Monday
next following the expiration of 20 days after you were sor..rd thi:3 citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 25th day of March, 2019, under my hand and
seal of said Court.

                                         /-‘ FHA
Issued at request of:                                        -
                                                                 \   C) •     MARILYN BURGESS, District Clerk
                                     - 0
BEVERLY, C BRYAN                      o                                       Harris County, Texas
                                     it-                           Z
26619 INTERSTATE 45 SOUTH                                        I -/         201 Caroline, Houston, Texas 71002
                                                                     z        (P.O. Box 465i, Houston, Texas 77210)
THE WOODLANDS, TX 77380
Tel: (713) 861-0015
                                      Von'    ........
                                                         S           /Generated           By: CUERO, NELSON 7MM//11190224
Bar No.: 24082688

                                      OFFICER/AUTHORIZ D PERSON RETURN

Came to hand at         el   o'clock 44e.M., on the4 day of

Executed at (address)                                                                                                       in

                             County at            o'clock                          .M., on the          day of

        , by delivering -to                                                                          defendant, in person, a

 true copy of this Citation together with the accompanying                                         copy(ies) et the Petition

 attached thereto and I endor s ed on said copy of the citation the date of dc:livery.
 To certity which I affix my hand officially this          day of


 FEE: $

                                                                                           of                   County, Texas
                                                                             - - — - —          --——--—-•---•---


                                                                              By
                   Affiant                                                                            ry:pu y

 On this day, '                           . _ _ _ _ _ _ _ . _ . _, known to me to be the person whose
 signature appears on the foregoing return, personally appeared. Aft.L being by me duly sworn,
 he/she stated that this citation was executed by him/her in the exact manner recited on the
 return.

 SWORN TO AND SUBSCRIBED BEFORE ME, on this                                   day of



                                                                                                      Notary Public




 N.INT.CITR.P                                     *73606388*
 Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 7 of 35
                                                                                                                3i22/2019 4:43 PM! '
                                                                                   kAai Llu I Beiposs - Disliicl Cleik Han is Couilly
                                                                                                          Envelope No 32177996
                            2019-21070/ Court: 061                                                                By: Nelson Cuero
                                                                                                         FileU: 3/27.1201 g 4:16 PM

                               CAUSE NO.



AGUSTIN GARCIA.                                              IN THE DISTRICT (-Dula
        Plaintiff,



vs. _                                                    .     RR is_couJ.N- vv,   Tux As

ALLSTATE TEXAS LLOYps,
        Defendant                                                 u DiciA oisTRicr


                              PLAINTIFF'S ORIGINAL PETITION



TO THE HONORABLE JUDGE OF SAID COURT:


        COMES NOW Agustin Garcia ("Plaintiff"). and complains of .Allstate Texas Lloyds

(Allstate"). In support of his claims and causes of action. Plaintiff would respectfully show the

Court as follows:


                                                   1.
                                       piSCOVERYA AM]

                Plaintiff intends for discovery to be conducted at Level 2, pursuant to Rule 190 of

the Texas Rules of Civil Procedure.



                                  JURISDICTION AND VENUE

        2.      This Court has jurisdiction to hear Plaintiff's claims under Texas common law and

Texas statutory law. lnartwably, the amount in controversy exceeds the minimum jurisdictional

limits of this Court. Additionally, Venue is mandatory and proper in Harris Comny. Texas, in


accordance with Tex. Civ. Prac. & Rem. Code § 15.002, as all or a substantial part of the events

v.iYing rise to this suit occurred within this county.



                       PLAINTIFF' AGUSTIN GARCIA'S ORIGINM.,rim - noN
                                           Page I
 Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 8 of 35




                                             PARTIES

         3.      Plaintiff is an individual whose residence is locate,d in         , Harris County,

Texas.

         4.      Defendant Allstate is a Texas insurer, which may be served with process by


serving this Original Petition and a copy of the citation on its Registered Agent, CT Corporation

System, at its registered address. 1999 Blyan Street, Suite 900, Dallas. Texas 75201-4284.



                                   FACTUAL BACKGROUND

         5.      Plaintiff is a named insured under a residential property insurance policy issued

by Allstate, insurance policy no. 000933906445 (the "Policy").

         6.      On or about May 3, 2017. a storm hit the Harris County area and Plaintiff's

property located at 17127 Mynor Woods Lane,                                  (the "Property''). was

damaged. Pursuant to the obligations under the Policy. Plaintiff timely tiled an insurance claim.


         7       Subsequently, Allstate performed an unreasonable investigation resulting in

Plaintiff's severly underpaid claim.

         S.      The adjuster, assigned to the claim by Allstate, conducted a substandard

investigation of the Property and damages, prepared a report that failed to include all of the


covered damages present during the inspection. and undervalued the damages identified during

the inspection

         9.      More specifically, upon acceptance of the claim hy Allstate„Allstate sent out

Kevin Phillips to perform an inspection of the Property and Plaintiff's damages. On May I I, 2017,




                       PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PETITION
                                          Page 2
 Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 9 of 35




Kevin Phillips discovered covered roof damage which purportedly did not exceed the Policy's

$1,856.00 deductible.

        10.     In an effort of performing his due diligence, Plaintiff sought an additional and

competent opinion from BNRB Construction. BNRB Construction found that the total amount to

perform this job properly was $37,248.99 on a replacement-cosi basis before the policy deductible,

not $409.92, as Allstate represented.

        11      It is clear that Allstate's unreasonable investigation was the cause of Plaintiff's

underpaid claim.


        12.     Further, Allstate's performance of this incomplete and unreasonable investigation

of Plaintiff's claim, 'led directly to a biased, unfair and inequitable eN;aluation of Plaintiff's losses

to the Property.

        13.     As a result of the above issues, Plaintiff did not receive the coverage for which he

had originally contracted with Allstate. Therefore. Plaintiff has been forced to file this suit in

order to recover damages arising from the above-referenced conduct and from the unfair refusal

to pay insurance benefits in accordance with the Policy.

        14.    As indicated below, Plaintiff seeks relief under the common law, the Deceptive

Trade Practices-Consumer Protection Act and the Texas Insurance Code.

                                                   V.
                                CLAIMS AGAINST DEFENDANT

        15.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

        16.     All conditions precedent to recovery by Plaintiff have been met or have occurred.




                        PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PETITION
                                           Page 3
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 10 of 35




       17.     All acts by Allstate were undertaken and completed by its officers, agents,

servants, employees, and representatives. Such were either done with the full authorization or

ratification of Allstate and were completed in its normal and routine course and scope of

employment with Allstate.

                                 I. BREACH OF CONTRACT


       18.     According to the insurance coverage that Plaintiff purchased from Allstate,

Allstate had the absolute duty to reasonably investigate Plaintiff's damages. and to properly pay

Plaintiff's policy benefits for the claims made due to the extensive storm-related dania2es.

       19.     As a result of' the storm-related event, Plaintiff suffered devastatillit, damages

under the Policy.

       20.     Despite objective evidence of such 'damages, Allstate has breached its contractual


obligations under the Policy by failing to pay Plaintiff benefits relating    1.1e
                                                                               1   cost to properly

repair Plaintiff's Property. as well as for related loses. As a result of this material breach,

Plaintiff has suffered actual and consequential damages.

             2. VIOLATIONS OF THE TEXAS VITA AND TIE-IN-STATUTES


       21.     Allstate's collective actions constitute violations of the Texas Deceptive Trade

Practices Act, including but not limited to, Sections I 7.46(b)(5), (7), (12). (24). and Sections

17.50(03), (4) of the Texas Business & Commerce Code. Specifically in violation of Section

17.46(b), Allstate collectively engaged in false. misleading, or deceptive acts or practices that

included, but were not limited to:

               / 7.460)(5) - Representing that its Policy, coverage and claim adjustment services
               had sponsorship, approval, characteristics, ingredients, uses. benefits or quantities
               which they did not have:



                      PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PETITION
                                          Page
 Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 11 of 35




                I 7.4601.11. 7,1 - Representing that its Policy, coverage and claim adjustment services
               were of a particular standard, quality, or grade, and that the Policy was of a
               particular style or model, when they were or another;


                17.46(h)( 12) - Representing that the Policy conferred or involved rights,
               remedies, or obligations which it did not have or involve; and


                17.46(b)(24) - Failing. to disclose information concerning the Policy, coverage, and.
               claim adjustment services which were known at the time of the transao on ii' such
               failure to disclose such information was intended to induce the consumer into a
               transaction into which the consumer would not have entered had the information
               been disclosed.


               MOreover, and specifically in violation of Section 17.50(m. Allstate collectively

engaged in the use of false, misleading and deceptive acts or practices outlined ahove, to which

Plaintiff relied on to his detriment. in addition to engaging in the following:

               /7.50(0(3) - An unconscionable action or course of action: and

               17.50610) - Violating. Chapter 541 of the Texas Insurance Code.

        23.    As described in this Original Petition, Allstate represented to Plaintiff that the

Policy and Allstate's adjusting and investigative services had characteristics or benefits that they

actually did not have, which gives Plaintiff the right to recover under Section 17.4000(5) of the

DTPA.

        24.    As described in this Original Petition, Allstate represented to Plaintiff that the.

Policy and Allstate's adjusting and investigative services were of a particular standard. quality, or

grade when they were of' another, which also stands in violation or Section 17AI:(b)(7) or the

DTPA.


        95.    By representing that Allstate would pay the entire amount needed (minus the


Policy deductible) by Plaintiff to repair the damages caused by the storm event and then not




                      PLAINTIFF AGUSTIN GARCIA'S ORIGINAL. PETITION
                                          Page 5
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 12 of 35




doing so. Allstate has violated Sections 17.46(b)(5), (7). (12), (24) and 17.50(a)(1) - (4) of the

DTPA.

        16.    Allstate's actions, as described herein, a re unconscionable in that it took

advantage of Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

Allstate's unconscionable conduct gives Plaintiff the right to relief under Section I 7.50(a)(3) of

the DTPA.


        9 7.   Allstate's conduct, acts, omissions, and failures, as described in this Original

Petition, are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the

business of insurance in violation of Section 17.50(a)(4) of the DTPA.

        N.     Plaintiff is a consumer, as defined under the DTPA, who purchased insurance

products and services from Allstate. Plaintiff relied upon the foregoing false, misleading, and

deceptive acts or practices conducted by Allstate to his detriment. As a direct and proximate

result of Allstate's collective acts and conduct. Plaintiff has been damaged in an amount in

excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of the

above-described acts, omissions, and failures of Allstate are a producing cause of Plaintiff's

damages that are described in this Original Petition.

        20.    As a result of Allstate's collective actions and conduct were committed knowingly

and intentionally, Plaintiff is entitled to recover, in addition to all damages described herein,

mental anguish damages and additional penalty damages, in an amount not to exceed three times

such actual damages, for Allstate having knowingly committed its conduct. Additionally.


Plaintiff is ultimately entitled to recover damages in an amount not to exceed three times the




                      PLA1NTIFFAGUSTIN GARCIA'S ORIGINAL PETITION
                                               Page 6
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 13 of 35




amount of mental anu'uish and actual damages due to Allstate. haviim intentionally committed

such conduct.

        30.     As a result of Allstate's unconscionable, misleading, and deceptive actions and

conduct. Plaintiff has been forced to retain the leual services of the. undersit:ned attorneys to

Protect and pursue these claims on his behalf. Accordingly. Plaintiff also seeks to recover his

costs and reasonable and necessary attorneys fees as permitted under Section 17 50(d) of the

Texas Business & Commerce Code, as well as any other such damages to winch Plaintiff may

show himself to be lustly entitled at law and in equity.

                       3. VIOLATIONS oF         TExAs INSURANCE CODE

A. SECTION 541


       31.      Allstate's actions constitute numerous violations of the Texas Insurance Code,

including Sections 541.051, 541.060(a) and 541 061,                   Under Section 541.051, Allstate

committed the followinu unfair and deceptive acts or practices in the business of insurance:

                541,051(1)(4)- Making statements misrepresentina the terms of the Policy and


                541.0540(1) - Making statements misrepresenting the benefits of the Policy,


       32.      Continuing,. in violation of Section 541.060(a), Allstate engaged in certain unfair

settlement practices with respect to a claim by an insured that include the following:

                54i.(i6007)(/) - Misrepresenting a material fact or policy provision relating to
                coverage:


                541.060M(2)(4) - Failing to make prompt, fair, and equitable settlement of a
                claim alter the insurer's liability is established;


                541,060000) - Failing to promptly provide a reasonable explanation of the basis
                for denial of a claim or for the offer of a compromise settlement;




                       PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PETITION
                                          Page 7
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 14 of 35




               54/.0600/)(-001) - Failing to affirm or deny coverage of a claim or to submit a
               reservation of rights within reasonable time;

               541.060(00 - Refusing, failing, or delaying an offer of settlement under
               applicable first-party coverage on the basis that other coverage may be available
               or that other parties may be liable for damages, unless specifically provided in the
               Policy; and

               541.0606.0(7) - Refusing to pay a claim without. conducting a reasonable
               investigation of the details of the claim.


       33.     Further, Allstate violated Section 541.061 of the Teas Insurance Code, by

committing unfair and deceptive acts or practices in the business of insurance to misrepresent an

insurance policy by:

               541.061(0-Making an untrue statement of material fact;


               541.061(2) - Failing to state a material fact necessary to make other statements
               made not misleading, considering the circumstances under which the statements
               were made;


               541.0(4(3) - Making a statement in a manner that would mislead a reasonably
               prudent person to a false conclusion of a material fact; and

               541.061(5) -Failing to disclose a matter required by law to be disclosed,
               including failing to make a disclosure in accordance with another provision of this
               code.


13. SECTION 542


       34.     Allstale's actions constitute numerous violations of Chapter 542 of the Texas

Insurance Code, including but not limited to, Sections 542.003 and 542.055 - 542.060. Section

542.003 of the Texas Insurance. Code expressly prohibits certain unfair settlement practices as


they relate to claims by insured parties of insurance policies. Based upon the conduct of Allstate

to date. Allstate has thus far committed the following prohibited practices:


               542.003(h)(0 - Knowingly misrepresenting- to a claimant pertinent facts or
               policy provisions relating to coverage at issue;

                       PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PETITION
                                          Page 8
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 15 of 35




               542.003(b)(2) - Failing to acknowledge with reasonable promptness pertinent
               communications relating to a claim arising under the Policy:


               .542.003(4)(3) - Failing, 10 adopt and implement reasonable standards for the
               prompt inyestilzation of claims arisini2 under the insurer's policies

               542.0030Y-0       Not attempting in good faith to effect a prompt. fair, and
               equitable settlement of a claim submitted in which liability has become
               reasonably clear: and


               5-12.003(h)(5) - Compelling Plaintiff, a policyholder, to institute a suit to recover
               the amount due. under the Policy by offering substantially less than the amount
               ultimately recovered in a suit brought by Plaintiff,


       35.     Allstate has violated Sections 542M55 542.056 and 542.058 of Chapter 542 of the

Texas Insurance Code in its failure to adhere to the statutorily-prescribed deadlines in the

handling, adjustment and payment of insurance claims. More specifically, Allstate committed the

following violations:

               542.055((.00 - Failing to request from the Plaintiff all items, statements, and
               forms that Allstate reasonably believes, at the time, was required from Plaintiff.
               within IS days after Allstate received notice of Plaintiff's claim:


               542.0560.0 - Failing to notify Plaintiff in writing of acceptance or rejection of a
               claim not later than the 15th business day after the date Allstate received all items,
               statements, and forms required for Allstate to secure final proof of loss: and

              542.05X0) - Failing to. after receiving all items. statements, and forms reasonably
               requested and required under Section 542.055, Allstate delayed payment of the
               claim for a period exceeding the period more than 60 days.


       36.     As a result of the above-referenced violations and acts committed by Allstate, and

in accordance with Section 542.060 of the Texas Insurance Code, Allstate is liable to pay

Plaintiff, in addition to the amount of the claim, simple interest on the amount of ihe claim as

damages each year at the rate determined on the date of judgment by adding five percent to the


interest rate determined under Section 304.003, Finance Code. together with reasonable and .

                        PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PlmTION
                                           Page 9
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 16 of 35




necessary attorney's fees. Plaintiff is also entitled to prejudgment interest on the amount of the

claim, as provided by law. interest awarded under this subsection as damages accrues beginning

on the date the claim was required to be paid.

        37.     Since a violation of the Texas Insurance Code is a direct violation of the DTPA,

and because Allstate's actions and conduct were committed knowingly and intentionally, Plaintiff

is entitled to recover, in addition to all damages described herein, mental anguish damages and

additional damaues in an amount not to exceed three times the amount of actual damages, for

Allstate having knowingly committed such conduct.

       38.      Additionally, Plaintiff is entitled to recover damages in an amount not to exceed

three times the amount of mental and actual damages for Allstate having intentionally committed

such conduct.

       39.      As a result of Allstate's Texas Insurance Code. violations, Plaintiff has been forced

to retain the legal services of the undersigned attorneys to protect and pursue these. claims on his

behalf. Accordingly. Plaintiff also seeks to recover his court costs, reasonable and necessary

attorneys' fees as permitted under Section I 7.50(d) of the Texas Business & Commerce Code or

Section 541 .152 of the Texas insurance Code and any other such damages to which Plaintiff may

show himself justly entitled by law and in equity.


 4. BREACH OF THE COMMON LAW DUTY OF GOOD FAITH AND FAIR DEALING

       40.      Allstate has breached its common law duty of good faith and fair dealing by

underpaying Plaintiff's claim, inadequately adjusting Plaintiff's claim and failing to conduct a

reasonable investigation to determine whether there was a reasonable basis for Allstate's

coverage decision.




                       PIA !MIFF AGUSTIN GARCIA'S ORIGINAL. PEFITION
                                           Page III
 Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 17 of 35




         41.    Plaintiff hereby incorporates by reference all facts and circumstances set forth


under the foregoing parat4raphs.

         42.    Allstate has waived and is csloppcd from asserting any defenses, conditions,

exclusions, or exceptions to coverage not contained in any Reservation of Rights or denial letters


to Plaintiff.

                                                VII.
                                           DAMAGES

         43.    Allstate's acts have been the producing and/or proximate cause of damage to


Plaintiff, and Plaintiff seeks an amount in excess of the minimum jurisdictional limits of this


Court.

         44.    More specifically, Plaintiff seeks monetary relief of no more than $100,000,

including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney


fees.

         45.    Furthermore, Allstate's conduct was committed knowingly and intentionally.


Accordingly, Allstate is liable for additional damages under Section I 7.50(b)( 1) of the DTPA, as

well as all operative provisions of the Texas Insurance Code. Plaintiff is, thus, clearly entitled to

statutory penalty interest damages allowed by Section 542.060 of the Texas Insurance Code_



                                       ATTORNEY FEES

         46.    In addition, Plaintiff is entitled to all reasonable and necessary attorneys' fees


pursuant to the Texas Insurance Code, DTPA, and sections 38.001405 of the Civil Practice and


Remedies Code.


                       PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PETITION
                                          Png 11
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 18 of 35




        47.        Plaintiff seeks attorney fees on a contingency fie basis. If the attorney fees must

be broken down into an hourly rate, Plaintiff seeks attorney fees at $350 per hour.

        48.        Attorney's lees fil•e awitrd4.,.d to the oariy n.s van of     diwayes ot3.•;:.(1 bY all


insurance company that violates Chaptel. .542 of           the Tc.,:t,:s:         Code. We belicve-


consistent with dte, statte.; putpose to require the insurer to pay a contim:f:ncyfe, which may

be greater than an husk. fee. The spectre of lar:4(2 attorney's fees serves a:.; additional incenti\l:' to

the insurance company to respond piompily and diligernly to 1. 1

            Barclay, 880 S.W.d807              App

                                                     IX.
                                            JURY DEMAND

        49.        Plaintiff demands a jury trial and tenders the appropriate fee with this Original


Petition.

                                                     XV

                     WRITTEN DISCOVERY PROPO I IN DIED TO All ST.-VI1F,

A. REQUEST FOR DISCLOSURE


        50.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that Allstate


disclose all information and/or material as required by Rule 194.2, paragraphs a through

and to do so within 50 days of this request.

B. REQUEST FOR PRODUCTION

        51.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Production:


              a.     Please produce Allstate complete claim files from the home, regional, local
            offices, and third party adjusters/adjusting firms regarding the claims that are the
            subject of this matter, including copies of the file jackets, "held'. files and notes, and



                          PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PETITION
                                             Page 12
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 19 of 35




          drafts of documents contained in the file for the premises relating to or arising out of
          Plaintiff's underlying claim:


              b.    Please produce the CV of the individual responding to these discovery requests;


           c.    Please produce the underwriting files referring or relating in any way to the
          Policy at issue in this action, including the lile loklers in which] the underwriting
          documents are kept and drafts of all documents in the file


              d.    Please produce certified copy of the Policy pertaining to the claims involved in
          this suit;


              e.    Please produce the electronic diary, including the electronic and paper notes
          made by Allstate claims personnel, contractors, and third party adjusters/adjusting firms
          relating to the Plaintiff's claims;


           1.     Please produce all entails and other forms of communication by and between all
          parties in this matter relating to the underlying event, claims or the Property, which is
          the subject of this suit;


              g.    Please produce the adjusting reports, estimates and appraisals prepared
          concerning Plaintiff's underlying claim;


              h.    Please_ produce the field notes, measurements and file maintained by the
          adjuster(s) and engineers who physic-ally inspected the subject Property;


              I.     Please produce the entails, instant messages and intenial correspondence
          pertaining to Plaintiff's underlying claim(s); and


           j.     Please produce the videotapes, photographs and recordings of Plaintiff or
          Plaintiff's home, regardless of whether Allstate intends to offer these items into
          evidence at trial.


C. INTERROGATOR I ES

        52.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following


In ten-ogatories:

              a.     Please identify any person Allstate expects to call to testify at the time of trial;


              b.     Identify the individual responding to these discovery requests on behalf of
          Defendant, including his or her name, current occupation, and role in the claim;


                          PLAINTIFF AGUSTIN GARCIA'S ORIGINAL, PCIATION
                                             Page 13
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 20 of 35




       c.     Please identify the persons involved in the investigation and handling of
      Plaintiff's claims for insurance benefits arising from damage relating to the underlying
      event, claims or the Property, which is the subject of this suit, and include, a brief
      description of the involvement of each person identified, their employer, and the date(s)
      of such involvement:


       d.    If Allstate or Allstate's representatives performed any investigative steps in
      addition to what is reflected in the claims file, please generally describe those
      investigative steps conducted by Allstate or any of Allstate's representatives with
      respect to the facts surrounding the circumstances of the subject loss. Identify the
      persons involved in each step;


      . e.    Please identify by date, author; and result the estimates, appraisals, engineering,
      mold and other reports generated as a result of Allstate's investigation:


              Please state the following concerning notice of claims and timing ot payment:


                            The date and manner in which Allstate received notice. of the
                            claim:
                            The date and manner in which Allstate acknowledged receipt of
                            the claim;
                    iii.    The date and manner in which Allstate commenced
                            investigation of the el ai m;
                    iv.     The date and manner in which Allstate requested from the
                            claimant all items. statements, and forms that Allstate
                            reasonably believed, at the time, would be required from the
                            claimant; and
                            The date and manner in which Allstate notified the claimant in
                            writing of the acceptance or rejection of the claim.


       g.     Please identify by date, amount and reason, the insurance proceed payments
      made by Allstate, or on Allstate's behalf, to the Plaintiff;


        h.    Have Plaintiff's claims for insurance benefits been rejected or denied in lull or
      in part? If so, state the reasons for rejectini,-4./denying the claim;


        i.    The date Allstate anticipated litigation;


       j.     Have any documents (including those maintained electronically) relating to the
      investigation or handling of Plaintiff's claims for insurance benefits been destroyed or
      disposed of? If so, please identify what, when and why the document was destroyed,
      and describe Allstate's document retention policy;


                    PLAINTIFF AGUSTIN GARCIA'S ORIGINAL PETITION
                                       Page 14
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 21 of 35




             k,    Does Allstate contend that the insured premises was damaged by storm-related
         events and/or any excluded peril?          If so, state the general factual basis For this
         contention:


             1.    Does Allstate contend that any act or omission by the Plaintiff voided,
         waived or breached the Policy in any way? If so, state the u,eneral factual basis for this
         contention;


             m.    Does Allstate contend that the Plaintiff failed to satisfy any condition precedent
         or covenant of the Policy in any way? If so, state the general factual basis for this
         contention:


             n.    The conditions precedent, if any. you contend Plaintiff has not satisfied under
         the Policy;


           o.     How is the performance of the adjuster(s) involved in handling Plaintiff's
         clai ins evaluated'? State the following:


                                What performance measures are used: and
                                Describe Allstate's bonus or incentive plan for adjusters.


                                                 X I.
                                  CONCLUSION AND PRAN'ER


       53.        Plaintiff prays that judg,ment be entered against Allstate Texas Lloyds, and that

Plaintiff he awarded all of his actual damages, consequential damages. prejudgment interest,

additional statutory damages, post judgment interest, reasonable and necessary attorney fees,

court costs and for all such other relief, general or specific, in law or in equity. whether pled or


un-pled within this Original Petition.

       WHEREFORE, PREMISES. CONSIDERED, Plaintiff' prays he be awarded MI such relief

to which he is due as a result of the acts of Allstate Texas Lloyds, and for all such other relief to

which Plaintiff may be justly entitled.




                        PLAINTIFF AGUSTIN GARCIA'S ORIGINAL rE-riTioN
                                                Page I 5
Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 22 of 35




                                 Respect rully submitted.


                                 THE Voss LAW FIRM. P.C.

                                 .s     Biyan 1k'1'en5 ,
                                  C. Bran Beverly
                                  Texas Bar No. 24082688
                                 •The Voss Law Center
                                  26619 Interstate 45 South
                                  The Woodlands, Texas 77380
                                  TelephoM:: (713) 861-0015
                                  Facsimile: (713) 861-0021
                                  bryaiQvosslawlirm.com

                                 ATTORNEY FOR PLAINTIFF




               PLAINTIFFAGUST1N GARCIA'S ORIGINAL PETITION
                                 Page HI
       Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 23 of 35                           5/24/2019 3:29 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 33864247
                                                                                                    By: Miaeda Hutchinson
                                                                                                  Filed: 5/24/2019 3:29 PM

                                     CAUSE NO. 2019-21070

 AGUSTIN GARCIA,                                §                    IN THE DISTRICT COURT
                                                §
        Plaintiff,                              §
                                                §
 vs.                                            §




                                                                                k
                                                §                   HARRIS COUNTY, TEXAS




                                                                             ler
 ALLSTATE TEXS LLOYD’S,                         §




                                                                          tC
                                                §
        Defendant.




                                                                      ric
                                                §
                                                                    61ST JUDICIAL DISTRICT




                                                                   ist
                                                                sD
        DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                              es
TO THE HONORABLE JUDGE OF SAID COURT:



                                                          rg
         COMES NOW, Allstate Texas Lloyds, Defendant in the above styled and numbered cause
                                                          Bu
of action, and in response to the complaints filed against it, would respectfully show unto this
                                                         n
                                                 ily


Honorable Court and Jury as follows:
                                              ar
                                          M




                                                    I.
                                       of




                                       GENERAL DENIAL
                                     e
                                 ffic




         At this time Defendant asserts a general denial to Plaintiff’s Original Petition and all
                             O




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                           y
                        op




and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and
                      C




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                     ial
                fic




the State of Texas.
           of




                                                    II.
         Un




                               FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit.
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 24 of 35



                                                 III.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because conditions precedent to Plaintiff’s

recovery have not occurred. For example, and without limitation, Plaintiff failed to provide




                                                                                 k
                                                                              ler
proper written notice prior to suit as required by Section 541 of the Texas Insurance Code and by




                                                                           tC
§ 17.50(a) of the Texas Business and Commerce Code (Texas DTPA).




                                                                       ric
                                                 IV.




                                                                    ist
                                                                 sD
                              THIRD AFFIRMATIVE DEFENSE




                                                             es
       Plaintiff’s claims are barred, in whole or in part, because some or all of Plaintiff’s claims



                                                          rg
are excluded by the applicable insurance policy.
                                                        Bu
                                                 V.
                                                        n
                                                ily

                             FOURTH AFFIRMATIVE DEFENSE
                                             ar
                                          M




       Plaintiff’s claims are barred, in whole or in part, because the injuries, damages, and losses
                                       of




alleged in Plaintiff’s pleadings, none being admitted, were proximately caused in whole or in part
                                    e
                                ffic




by the fault or negligence of Plaintiff or others. Accordingly, Plaintiff’s claims are barred or must
                             O




be reduced under the doctrine of contributory or comparative fault.
                           y
                        op




                                                 VI.
                    C




                              FIFTH AFFIRMATIVE DEFENSE
                 ial
              fic




       Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to cooperate in the
         of




handling of his claim, as required by the policy.
       Un




                                                VII.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for punitive damages is barred because such an award would violate

                                                    2
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 25 of 35



Defendant’s due process, equal protection, and other rights under the United States Constitution

and the Constitution of the State of Texas.

                                               VIII.

                              SEVENTH AFFIRMATIVE DEFENSE




                                                                                k
                                                                             ler
       Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages




                                                                          tC
under applicable state law.




                                                                      ric
                                                IX.




                                                                   ist
                                                                sD
                              EIGHTH AFFIRMATIVE DEFENSE




                                                            es
       Plaintiff’s claims are subject to the proportionate responsibility provisions of Chapter 33



                                                         rg
of the Texas Civil Practice and Remedies Code, including without limitation the requirement of §
                                                       Bu
33.003 thereof that the trier of fact determine the relative responsibility of each claimant,
                                                     n
                                                ily

defendant, and responsible third party that may be joined in this suit.
                                              ar



                                                 X.
                                         M
                                       of




                               NINTH AFFIRMATIVE DEFENSE
                                    e
                                ffic




       Defendant hereby gives notice that it intends to rely upon such other defenses as may
                              O




become available or apparent during the course of discovery and thus reserves its right to amend
                           y
                        op




this answer.
                    C




                                                XI.
                 ial
               fic




                               TENTH AFFIRMATIVE DEFENSE
         of




       Defendant asserts the limitations and restrictions contained in Chapter 41 of the Texas Civil
       Un




Practice and Remedies Code.

       COMES NOW, Defendant and formally requests a jury trial pursuant to Rule 216 of the

Texas Rules of Civil Procedure and tenders the amount of $ 40.00 as jury fee.

                                                 3
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 26 of 35



                                    REQUEST FOR DISCLOSURE

       Under Texas Rules of Civil Procedure 190 and 194 Defendant requests Plaintiff disclosure,

within thirty (30) days from the date this request is served, the information or materials described

in Rule 190.2(b)(6) and 194.2.




                                                                               k
                                                                            ler
       WHEREFORE, PREMISES CONSIDERED, Defendant, Allstate Texas Lloyd’s prays that




                                                                         tC
the Plaintiff recover nothing of and from the Defendant by reason of this suit, that Defendant be




                                                                     ric
discharged without delay, with costs of court, and for such other and further relief, both general




                                                                  ist
                                                               sD
and special, at law and in equity, to which Defendant may show itself justly entitled, and for which




                                                            es
Defendant will in duty bound, forever pray.



                                                         rg
                                              Respectfully submitted,
                                                     Bu
                                              HOPE & CAUSEY, P. C.
                                                     n
                                               ily

                                              /s/ John M. Causey
                                              ar


                                              John M. Causey
                                              State Bar No.
                                         M




                                              P.O. Box 3188
                                      of




                                              Conroe, TX 77305-3188
                                    e




                                              (936) 441-4673 - Metro
                                 ffic




                                              (936) 441-4674 - Facsimile
                                              hcdocket@hope-causey.com
                            O




                                              ATTORNEY FOR DEFENDANT
                          y
                       op




       Please be advised that the only valid email address for service of all documents in all
                    C




matters handled by this firm is hcdocket@hope-causey.com.
                 ial
              fic
         of
       Un




                                                 4
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 27 of 35



                                CERTIFICATE OF SERVICE

        Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that
the original of Defendant’s Original Answer and Request for Disclosure has been filed with the
clerk of the court in writing, and a true and correct copy of Defendant’s Original Answer and
Request for Disclosure has been delivered to all interested parties on 24 May, 2019, correctly
addressed to:




                                                                              k
                                                                           ler
Via E-Serve




                                                                        tC
C. Bryan Beverly
The Voss Law Center




                                                                    ric
26619 Interstate 45 South




                                                                 ist
The Woodlands, Texas 77380




                                                              sD
bryan@vosslawfirm.com




                                                           es
ATTORNEY FOR PLAINTIFF



                                                        rg
                                                    Bu   /s/ John M. Causey
                                                         John M. Causey
                                                    n
                                               ily
                                            ar
                                         M
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un




                                                5
                                                                               5/24/20193:29:51PM
       Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD MarilynBurgess-DistrictClerk
                                                                  Page 28 of 35
                                                                               HarrisCounty
                                                                               EnvelopeNo:33864247
                                                                               By:HUTCHINSON,MIAEDAA
                                                                               Filed:5/24/20193:29:51PM
                                       CAUSE NO. 2019-21070

 AGUSTIN GARCIA,                               §               IN THE DISTRICT COURT OF
  Plaintiff,                                   §
                                               §                   HARRIS COUNTY, TEXAS
 vs.                                           §
                                               §




                                                                                k
 ALLSTATE TEXAS LLOYD’S,                       §                    61ST JUDICIAL DISTRICT




                                                                             ler
  Defendant.                                   §




                                                                          tC
   DEFENDANT’S FIRST REQUESTS FOR PRODUCTION, FIRST SERIES OF




                                                                      ric
INTERROGATORIES, and FIRST REQUESTS FOR ADMISSIONS TO PLAINTIFF(S)




                                                                   ist
TO:      Plaintiff, Agustin Garcia, by and through his attorneys of record, C. Bryan Beverly,




                                                                sD
         The Voss Law Firm, P.C., 26619 IH-45 S, The Woodlands, TX, 77380




                                                            es
         COMES NOW, Allstate Texas Lloyd’s, the Defendant in the above styled and numbered


                                                         rg
cause of action and pursuant to Rules 192, 196, 197, and 198 of the Texas Rules of Civil Procedure,
                                                      Bu
files the attached:
                                                   n
         A.     FIRST REQUESTS FOR PRODUCTION TO PLAINTIFF(S):
                                                ily
                                             ar


         The requested documents and materials shall be produced for inspection and copying at the
                                           M




law offices of HOPE & CAUSEY, P.C., at the address of P. O. Box 3188, 815 W. Davis St., Suite
                                         of




300, Conroe, Texas, 77305, at 5:00 o'clock p.m., thirty (30) days from the date of your receipt of
                                       e




these requests; or copies of the documents and items may be attached to your written response.
                                ffic




         Under the Texas Rules of Civil Procedure, you are further charged with The Duty to
                             O




Supplement your answers, not less than thirty (30) days prior to the beginning of trial, if you later
                           y
                        op




obtain information upon the basis of which you (a) know that the answer was incorrect when made,
                      C




or (b) know that though correct when made is no longer true and the circumstances are such that a
                  ial




failure to amend is in substance misleading; or (c) as otherwise required.
               fic




         Further, if any information, documents or materials are being withheld from the
           of




Defendant's Requests for Production upon a claim of privilege, pursuant to Rule 193.3 of the Texas
         Un




Rules of Civil Procedure, the Defendant asks the Plaintiff(s) to provide a privilege log identifying
the information and materials withheld and to which specific discovery request the privilege
pertains and the privilege asserted;
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 29 of 35



       B.      FIRST SERIES OF INTERROGATORIES TO PLAINTIFF(S):
       You are advised that your answers to such Interrogatories shall be answered separately and
fully, in writing, and under oath thirty (30) days from the date of the service of these
Interrogatories.   Your answer to an Interrogatory shall be preceded by the question or
Interrogatory to which the answer pertains; if there is insufficient space for your answers, please




                                                                              k
use another page. These Interrogatories and your sworn answers may be offered as evidence at




                                                                           ler
the trial of this cause. Under the Texas Rules of Civil Procedure, you are further charged with the




                                                                        tC
duty to amend or supplement your answers, not less than thirty (30) days prior to the beginning of




                                                                    ric
trial, if you later obtain information upon the basis of which you (a) know that the answer was




                                                                 ist
incorrect when made, or (b) know that though correct when made is no longer true and the




                                                              sD
circumstances are such that a failure to amend is in substance misleading; and




                                                           es
       C.      FIRST REQUEST FOR ADMISSIONS TO PLAINTIFF(S).



                                                        rg
                                             Respectfully submitted,
                                                     Bu
                                             HOPE & CAUSEY, P. C.
                                                  n
                                               ily


                                             /s/John M. Causey
                                            ar



                                             John M. Causey
                                         M




                                             State Bar No. 04019100
                                      of




                                             P.O. Box 3188
                                   e




                                             Conroe, Texas 77305-3188
                                             (936) 441-4673 - Metro
                               ffic




                                             (936) 441-4674 - Facsimile
                            O




                                             hcdocket@hope-causey.com
                          y
                       op




                                             ATTORNEY FOR DEFENDANT
                    C
                   ial
              fic
         of
       Un
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 30 of 35



                                CERTIFICATE OF SERVICE

       Pursuant to Rule 191.5 of the Texas Rules of Civil Procedure, I hereby certify that the
Defendant’s First Requests for Production, First Series of Interrogatories, and First Requests for
Admissions to Plaintiff(s) has been delivered to all interested parties on May 24, 2019, correctly
addressed to:

Via E-Serve




                                                                              k
                                                                           ler
C. Bryan Beverly




                                                                        tC
The Voss Law Firm, P.C.
26619 IH-45 S




                                                                    ric
The Woodlands, TX 77380




                                                                 ist
brian@vosslawfirm.com




                                                              sD
ATTORNEY FOR PLAINTIFF




                                                          es
                                                        rg
                                             /s/   John M. Causey
                                                     Bu
                                                     John M. Causey
                                                   n
                                               ily
                                            ar
                                        M
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 31 of 35




 A. FIRST REQUESTS FOR PRODUCTION TO PLAINTIFF(S)
REQUEST FOR PRODUCTION NO. 1 For any consulting expert whose work product has
been reviewed or relied on by any expert who may be called as a witness, please produce any and
all documents and tangible things provided by Plaintiff(s) as part of the expert’s preparation.

REQUEST FOR PRODUCTION NO. 2 Please produce any and all documents and tangible




                                                                                 k
things showing or supporting the facts and opinions to which any consulting expert whose report




                                                                              ler
or work product will be relied upon in whole or in part or reviewed by testifying expert witnesses
in this case, reviewed or relied on, the grounds of the expert’s opinion, and the expert’s




                                                                           tC
conclusions. This request is intended to include, but is not limited to, any report by the expert, any




                                                                       ric
exhibit to be used in presenting the expert’s opinions, and any notes made by the expert relating
to this suit.




                                                                    ist
                                                                 sD
REQUEST FOR PRODUCTION NO. 3 Any and all photographs and/or videotapes of the
residence made the basis of this case and/or which you contend are related to the subject of this




                                                             es
litigation.



                                                           rg
REQUEST FOR PRODUCTION NO. 4 All documents you will use or attempt to utilize as
                                                       Bu
exhibits or for any other reason at the trial of this matter on its merits.
                                                    n
REQUEST FOR PRODUCTION NO. 5 Produce any and all reports written by inspectors,
                                                 ily


roofers, public adjusters or contractors regarding the residence made the basis of this case received
                                              ar



for any reason or at any time prior to the date the suit was filed. (This request is limited to
                                          M




documents obtained within five (5) years from the date suit was filed).
                                        of




REQUEST FOR PRODUCTION NO. 6 Produce any and all receipts, contracts, invoices,
                                     e




work orders/reports and bills from your inspectors, roofers, public adjusters, estimator or
                                 ffic




contractors regarding the residence made the basis of this case received for any reason since the
date of your alleged loss.
                           y O




REQUEST FOR PRODUCTION NO. 7 Produce any and all correspondence and contracts
                        op




with any person who performed any service on behalf of the Plaintiff(s) during this claim,
                     C




including without limitation any representative of the Plaintiff(s) or any contractor, roofer, public
adjuster, estimator, or other person purporting to be a representative of Plaintiff(s) in this lawsuit.
                  ial
              fic




REQUEST FOR PRODUCTION NO. 8 Produce any and all copies of the Attorney Client Fee
Contract executed by yourself and all of your attorneys of record in this lawsuit.
         of
       Un




REQUEST FOR PRODUCTION NO. 9 Any and all documents which support that
Plaintiff(s) instructed Defendant(s) to investigate a loss at the residence.

REQUEST FOR PRODUCTION NO. 10 All photographs, estimates and repair bills pertaining
to the residence made the subject of this lawsuit at any time and for any reason.
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 32 of 35



REQUEST FOR PRODUCTION NO. 11 A copy of any and all inspections, relating to your
alleged loss, which Plaintiff(s) have requested be done at the residence made the basis of this suit
since the date of your alleged loss.

REQUEST FOR PRODUCTION NO. 12 Please produce all estimates, appraisals, receipts, and
invoices for any work performed, relating to your alleged loss, on or in the covered property from
the date of your alleged loss until the present.




                                                                               k
                                                                            ler
REQUEST FOR PRODUCTION NO. 13 Please produce all documents which you contend
evidence Defendant’s violations of the Texas Insurance Code as outlined in Plaintiff(s) Petition.




                                                                         tC
REQUEST FOR PRODUCTION NO. 14 Please produce all documents which you contend




                                                                     ric
evidence Defendant(s) breach of the duty of good faith and fair dealing as outlined in Plaintiff(s)




                                                                  ist
Petition.




                                                               sD
REQUEST FOR PRODUCTION NO. 15 Please provide any and all agreements for settlement,
indemnification, compromise, guarantee, or any other kind of agreement which you have entered




                                                            es
into with any party or non-party as a result of or relating to the incident made the basis of this


                                                         rg
lawsuit.
                                                     Bu
REQUEST FOR PRODUCTION NO. 16 Please provide any documents obtained from this
                                                  n
Defendant(s) which you contend are relevant in this lawsuit.
                                               ily
                                             ar


REQUEST FOR PRODUCTION NO. 17 Copies of all documents, evidencing the actual age
of your roof, for which you make a claim, on the covered property.
                                         M
                                      of




REQUEST FOR PRODUCTION NO. 18 Produce copies of all correspondence between
                                    e




Plaintiff(s) and Defendant(s).
                                ffic




REQUEST FOR PRODUCTION NO. 19 All documents evidencing the time spent by
                            O




Plaintiff’(s) counsel and/or staff in connection with the performance of legal services for the
Plaintiff(s) in this lawsuit.
                          y
                       op




REQUEST FOR PRODUCTION NO. 20 Any and all documents and things prepared by,
                    C




shown to, relied upon, referred to and/or reviewed by any fact witness or testifying expert witness
                 ial




in preparation for or while giving testimony in this case.
              fic




REQUEST FOR PRODUCTION NO. 21 Any diaries, social media posts, calendars, lists, or
         of




notes kept by Plaintiff(s) regarding or related in any way to the incident made the basis of this
       Un




lawsuit, Plaintiff(s) alleged injuries and/or damages, or any events occurring thereafter.

REQUEST FOR PRODUCTION NO. 22 Please produce any and all documents identified,
referred to, and/or relied upon in developing Plaintiff(s) Petition and/or Complaint including any
amendments thereto.
   Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 33 of 35



REQUEST FOR PRODUCTION NO. 23 Please produce any documents which prove your
allegation of fraud.

B. FIRST SERIES OF INTERROGATORIES TO PLAINTIFF(S)
INTERROGATORY NO. 1 Please list the names, addresses and telephone numbers of all person
answering these Interrogatories.




                                                                            k
                                                                         ler
INTERROGATORY NO. 2 Please identify by name, address, and telephone number each of the
Plaintiff(s) expected trial witnesses.




                                                                      tC
                                                                  ric
INTERROGATORY NO. 3 You have claimed that you sustained a covered loss. For each such
alleged loss, please identify the damage by stating the following:




                                                               ist
                                                            sD
       (a)    the location of the damage;
       (b)    the cause of the damage;




                                                         es
       (c)    the date the damage occurred;
       (d)    who discovered the damage;


                                                      rg
       (e)    the date the damage was discovered;
       (f)    the date the damage was repaired;    Bu
       (g)    a description of any repairs or attempt to mitigate the damage; and
                                                n
       (h)    the name and address of the person or entity that repaired the damage.
                                             ily
                                          ar



INTERROGATORY NO. 4 Please state the dates and amounts of any requests for additional
                                       M




living expenses payments which you claim have not been paid or were not timely paid.
                                     of




INTERROGATORY NO. 5 With respect to your contention that an award of your exemplary
                                  e




damages should be assessed against Defendant(s) please describe in factual detail the acts of
                              ffic




omissions of Defendant(s) that you contend were either fraudulent or malicious.
                           O




INTERROGATORY NO. 6 Please explain anything you have done to repair or replace any of
                         y




the damaged property which is the basis of this litigation and identify any documents which
                      op




show your costs incurred in repairing or replacing the damaged property.
                   C




INTERROGATORY NO. 7 Please state the facts which support your contention that
                ial




Defendant(s) violated the Texas Insurance Code.
             fic




INTERROGATORY NO. 8 Please state the age of the roof and list any repairs made in the last
         of




five (5) years.
       Un
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 34 of 35



INTERROGATORY NO. 9

        Is Plaintiff(s) making a claim for damages to the interior of the residence? For each such
alleged loss, please identify the damage by stating the following:

       (a)     the location of the damage;
       (b)     the cause of the damage;
       (c)     the date the damage occurred;




                                                                                 k
                                                                              ler
       (d)     who discovered the damage;
       (e)     the date the damage was discovered;




                                                                           tC
       (f)     the date the damage was repaired;
       (g)     a description of any repairs or attempt to mitigate the damage; and




                                                                       ric
       (h)     the name and address of the person or entity that repaired the damage.




                                                                    ist
                                                                 sD
INTERROGATORY NO. 10

      Please state the factual basis for each of your causes of action asserted against this




                                                              es
Defendant.


                                                           rg
  C. FIRST REQUESTS FOR ADMISSIONS TO PLAINTIFF(S)     Bu
                                                    n
REQUEST FOR ADMISSION NO. 1
                                                 ily


Defendant(s) investigated and evaluated Plaintiff(s) claim.
                                              ar
                                          M




REQUEST FOR ADMISSION NO. 2
Plaintiff(s) property did not sustain damage as a result of the storm that makes the basis of this
                                        of




lawsuit.
                                     e
                                 ffic




REQUEST FOR ADMISSION NO. 3
Plaintiff(s) roof did not sustain damage as a result of the storm that makes the basis of this lawsuit.
                           y O




REQUEST FOR ADMISSION NO. 4
                        op




The storm did not create openings in Plaintiff(s) roof whereby water leaked into the interior of
                     C




Plaintiff(s) home causing damage.
                  ial




REQUEST FOR ADMISSION NO. 5
              fic




The exterior of Plaintiff(s) home did not sustain damage as a result of the storm that makes the
basis of this lawsuit.
         of
       Un




REQUEST FOR ADMISSION NO. 6
Plaintiff(s) property did not sustain damage as a result of the storm that makes the basis of this
lawsuit.

REQUEST FOR ADMISSION NO. 7
Plaintiff(s) roof did not sustain damage as a result of the storm.
    Case 4:19-cv-01988 Document 1-1 Filed on 06/03/19 in TXSD Page 35 of 35



REQUEST FOR ADMISSION NO. 8
The exterior of Plaintiff(s) home did not sustain damage as a result of the storm.

REQUEST FOR ADMISSION NO. 9
Plaintiff(s) personal property was not damaged as a result of the storm.

REQUEST FOR ADMISSION NO. 10
Defendant’s investigation of Plaintiff(s) damage was reasonable.




                                                                               k
                                                                            ler
REQUEST FOR ADMISSION NO. 11




                                                                         tC
Defendant(s) did physically inspect Plaintiff(s) property.




                                                                     ric
REQUEST FOR ADMISSION NO. 12




                                                                  ist
Defendant(s) did provide a copy of its estimate and/or adjustment to the Plaintiff(s).




                                                               sD
REQUEST FOR ADMISSION NO. 13
Defendant(s) did explain the adjustment to Plaintiff(s).




                                                             es
                                                           rg
REQUEST FOR ADMISSION NO. 14
                                                     Bu
Defendant(s) properly inspected and adjusted Plaintiff(s) claim.
                                                  n
REQUEST FOR ADMISSION NO. 15
                                               ily

Defendant(s) did not perform an outcome-oriented investigation of Plaintiff(s) claim.
                                             ar



REQUEST FOR ADMISSION NO. 16
                                         M




Defendant(s) did conduct a reasonable investigation of Plaintiff(s) damage.
                                      of
                                    e




REQUEST FOR ADMISSION NO. 17
                                ffic




Defendant(s) did not engage in false, misleading, and/or deceptive acts or practices in the business
of insurance in the handling of Plaintiff(s) claim.
                            O




REQUEST FOR ADMISSION NO. 18
                          y
                       op




Defendant(s) did not make material false representations to Plaintiff(s).
                    C




REQUEST FOR ADMISSION NO. 19
                 ial




Defendant(s) did not make material false promises to Plaintiff(s).
              fic
         of
       Un
